                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                          UNITED STATES DISTRICT COURT  DOC #:
                                                        DATE FILED: 12/23/2019
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                       :
 NATURAL ALTERNATIVES                                  :
 INTERNATIONAL, INC.,                                  :
                                                       :
        Plaintiff,                                     :   No.: 1:19-cv-05354-LGS
                                                       :
 v.                                                    :
                                                       :
 BACTOLAC PHARMACEUTICAL, INC., and                    :
 DOES 1-25,                                            :
            Defendants.                                :
                                                       :
                         STIPULATED PROTECTIVE ORDER

        WHEREAS, certain documents and information have been and may be sought,

produced, or exhibited by and among the parties to this action, which relate to the parties’

trade secrets, financial, competitive, research, product development, commercial

information, or other kinds of sensitive information that the parties deem to be confidential;

and

        WHEREAS, it has been agreed by and among the parties to this action, through their

respective counsel, that a protective order preserving the confidentiality of certain documents

and information should be entered by this Court;

        It is hereby stipulated and agreed, subject to approval by the Court, that:

             1.      This Protective Order shall govern all documents, the information

  contained therein, and all other information produced or disclosed during the action

  whether revealed in a document, deposition, other testimony, discovery response or

  otherwise, by any party in this action (the “Producing Party”) to any other party (the

  “Receiving Party”), when same is designated in accordance with the procedures set forth

  herein. This Protective Order is binding upon the parties to the action, including their

14454988v2
  respective corporate parents, subsidiaries and affiliates and their respective attorneys,

  agents, representatives, officers and employees and others as set forth in this Protective

  Order.

             2.       Any Producing Party shall, through counsel, have the right to identify

  and designate as “HIGHLY CONFIDENTIAL” or “CONFIDENTIAL” any document or

  information it produces or provides (whether pursuant to a discovery request, subpoena or

  agreement), or any testimony given in this action, that the Producing Party believes

  constitutes, reflects or discloses its confidential and proprietary information.

             3.       Any party to this action as “Designating Party” may designate as

  “HIGHLY CONFIDENTIAL” or “CONFIDENTIAL” any document or information

  produced by any other party or third party or testimony given by any other party or third

  party that the party reasonably believes discloses trade secrets, financial, competitive,

  research, product development or commercial information, or otherwise qualifies as

  “Highly Confidential Information” or “Confidential Information” pursuant to this

  Protective Order.

             4.       “Highly Confidential Information” as used herein means any

  information that is designated pursuant to this Protective Order as “HIGHLY

  CONFIDENTIAL” by a party, whether it is a document, information contained in a

  document, information revealed during a deposition or other testimony, information

  revealed in an interrogatory answer or information otherwise revealed. A party may

  designate material “HIGHLY CONFIDENTIAL,” if it reveals information reflecting or

  regarding trade secrets, financial, competitive, research, product development, sales prices,

  sales volume, customer information, marketing plans, non-public regulatory information

  or submissions for any of its products, or other commercially sensitive information, the

                                               2
14454988v2
  disclosure of which would provide a business advantage to a competitor.

             5.         “Confidential Information” as used herein means any information that

  is designated pursuant to this Protective Order as “CONFIDENTIAL” by a party, whether

  it is a document, information contained in a document, information revealed during a

  deposition or other testimony, information revealed in an interrogatory answer or

  information otherwise revealed. In designating material as “CONFIDENTIAL,” a party

  will make such designation only as to that material that it in good faith believes to be

  entitled to confidential treatment under applicable law or that unrestricted disclosure could

  potentially cause prejudice to the business or operations of the Producing Party.

             6.        Specific documents and interrogatory answers produced by a Producing

  Party shall, if appropriate, be designated as “HIGHLY CONFIDENTIAL” by marking

  each page of the document and any answer as follows:

                  HIGHLY CONFIDENTIAL -- SUBJECT TO PROTECTIVE ORDER

             7.        Specific documents and interrogatory answers produced by a Producing

  Party shall, if appropriate, be designated as “CONFIDENTIAL” by marking each page of

  the document and any answer as follows:

                  CONFIDENTIAL -- SUBJECT TO PROTECTIVE ORDER

             8.        Information disclosed at a deposition taken in connection with this

  action may be designated as “HIGHLY CONFIDENTIAL” or “CONFIDENTIAL” by:

                  a. designating    testimony        as   “HIGHLY      CONFIDENTIAL”           or

“CONFIDENTIAL” on the record during the taking of the deposition; or

                  b. notifying all other parties in writing of the specific pages and lines of the

deposition transcript which are designated as “HIGHLY CONFIDENTIAL” or

“CONFIDENTIAL” within fifteen (15) calendar days of receipt of the transcript, whereupon


                                                 3
14454988v2
each party shall attach a copy of such written designation to the face of the transcript and

each copy thereof in that party’s possession, custody or control. Until expiration of the fifteen

(15) day period set forth herein, the entire deposition will be treated as “Highly

Confidential.” The Producing Party will have the right to exclude from attendance at a

deposition, during such time as Confidential Information is to be disclosed, any person other

than the deponent, outside counsel, and the court reporter.

             9.        Confidential Information can be disclosed by a Receiving Party only to

  the following persons:

                  a. Officers, directors, and employees of the Receiving Party to the extent

necessary to assist in preparing for trial or otherwise assisting in the litigation;

                  b. The court, court personnel, court reporters, and persons engaged to make

copies;

                  c. Outside counsel and the regular employees of such counsel to whom it is

necessary that the information be disclosed for purposes of this litigation;

                  d. Any person who has authored, received, or otherwise been provided

access (in the ordinary course, outside the context of this litigation) to the Confidential

Information.

                  e. Technical personnel of the parties with whom counsel for the parties find

it necessary to consult, in the discretion of such counsel in preparation for trial of this action;

                  f. Other persons who are witnesses at depositions or hearings under the

following conditions:

                         i.     witnesses who are present or former employees of any

Producing Party may be shown documents or information containing Confidential

Information that were produced by that Producing Party;

                                                4
14454988v2
                          ii.    witnesses as to whom the examining counsel has a good faith

belief that said witnesses have knowledge of the specific contents of the Confidential

Information that was not obtained in violation of this Protective Order, based upon the

document itself, other documents or testimony, or the testimony of the witness before being

shown such Confidential Information; and

                          iii.   any other witnesses if the procedures specified in paragraph

14 below have been complied with;

                   g. Outside experts or consultants who are consulted or engaged expressly for

the purpose of testifying or assisting in the preparation of this litigation, provided that the

Receiving Party has identified the experts or consultants to the Designating Party and an

opportunity for the Designating Party to object and seek a protective order of the Court; and

                   h. Any other person, entity or firm, with the prior written consent of the

Producing Party.

        10.        Highly Confidential Information can be disclosed by a Receiving Party to

persons listed in subparagraphs (b), (c), (d), (f)(i), (g), and (h) of paragraph 9 above and,

subject to the provisions of paragraph 11, to the persons listed in subparagraphs (a), (e),

(f)(ii), and (f)(iii) of paragraph 9 above.

             11.        Notification of Counsel in Certain Circumstances.

                   a. If a Party wishes to disclose documents or information marked as

“HIGHLY CONFIDENTIAL” to a person in paragraph 9(a), 9(e)or at the deposition of a

witness that is within the class of persons in paragraph 9(f)(ii) or paragraph 9(f)(iii) above,

the Party must proceed in the following manner (subject to the provisions of paragraph 11(b)

below): counsel shall provide in writing to lead counsel for any Designating Party or

Producing Party (a) the names of the persons to whom “HIGHLY CONFIDENTIAL”

                                                5
14454988v2
documents or information are to be disclosed, and (b) a specification of the “HIGHLY

CONFIDENTIAL” documents or information to be disclosed (for example, by identifying a

Bates number or other control number on a document produced in discovery, or an

interrogatory response, or a page and line cite to a deposition transcript, or other equally

specific means of identification) no less than three (3) business days in advance of the

disclosure to afford any Designating Party or Producing Party an opportunity to object to the

disclosure and apply to the Court for a protective order. Such an application may be made

by letter, of no more than three pages in length, setting forth the nature of the documents as

to which objection is made and the reasons for the objection. If no application for a protective

order is made within that three (3) business day period, disclosure to such named persons

may be made after the expiration of the three (3) business day period. If an application for a

protective order is made within the three (3) business day period, such “HIGHLY

CONFIDENTIAL” documents or information shall not be disclosed pending a decision by

the Court on the application. Any person who becomes authorized to receive documents or

information marked “HIGHLY CONFIDENTIAL” pursuant to this paragraph (whether

through a lack of objection or otherwise) shall be requested, prior to the receipt of such

documents or information, to execute and deliver to counsel a statement in the form annexed

hereto as Exhibit A. If the person refuses to execute that statement, the “HIGHLY

CONFIDENTIAL” documents and information shall not be disclosed to that person absent

a waiver of confidentiality from the party designating the information as such or a further

order of the Court.

               b. A Party need not follow the procedure specified in paragraph 11(a) above

in the case of a witness described in paragraph 9(f)(ii) if the examining counsel has a good

faith belief that the witness has knowledge of the specific contents of the Highly Confidential

                                               6
14454988v2
Information based upon the contents of the document to be disclosed; provided, however,

that the examining counsel shall first disclose the document to counsel for the party that

designated the document or information as Highly Confidential Information (and, if

different, to counsel for the witness) at the deposition, before disclosure to the witness.

             12.     Persons having knowledge of Highly Confidential or Confidential

  Information by virtue of their participation in the conduct of the action shall use that Highly

  Confidential Information or Confidential Information only in connection with the

  prosecution, defense or appeal of the action, and shall neither use such Highly Confidential

  Information or Confidential Information for any other purpose nor disclose such Highly

  Confidential Information or Confidential Information to any person in violation of the

  terms of this Protective Order.

             13.     Disclosure of Confidential Information beyond the terms of this

  Protective Order may be made only if the party designating the material as “HIGHLY

  CONFIDENTIAL” or “CONFIDENTIAL” consents in writing to such disclosure, or if the

  Court, after reasonable written notice to all affected parties, orders such disclosure.

             14.     Subject to the provision of paragraphs 10 and 11, prior to the disclosure

  of any Highly Confidential Information or Confidential Information to any person

  identified in paragraph 9(e), (f), (g), and (h), such person shall be provided with a copy of

  this Protective Order, which he or she shall read and upon reading shall sign a Certification,

  in the form annexed hereto as Exhibit A, acknowledging that he or she has read this

  Protective Order and shall abide by its terms. A file of all written acknowledgments by

  persons who have read this Protective Order and agreed in writing, in the form annexed

  hereto as Exhibit A, to be bound by its terms shall be maintained by outside counsel for

  the party obtaining them and shall be made available upon request.

                                               7
14454988v2
             15.     Any party may object to the propriety of the designation of specific

  material as “HIGHLY CONFIDENTIAL” or “CONFIDENTIAL” by serving a written

  objection upon the Producing Party’s counsel. The Producing Party or its counsel shall

  thereafter, within ten (10) calendar days, respond (by hand delivery, courier or facsimile

  transmission) to such objection in writing by either: (i) agreeing to remove the designation;

  or (ii) stating the reasons for such designation. If the Receiving Party and the Producing

  Party are subsequently unable to agree upon the terms and conditions of disclosure for the

  material(s) in issue, the objecting party shall be free to comply with the instructions in

  Judge Lorna G. Schofield’s Individual Rules and Procedures for Civil Cases to move the

  Court for an Order removing or modifying the disputed designation. On such a motion the

  Producing Party shall have the burden of proving that the material is Highly Confidential

  or Confidential. The material(s) in issue shall continue to be treated in the manner as

  designated by the Producing Party until the Court orders otherwise.

             16.     Except as agreed in writing by counsel of record, to the extent that any

  Highly Confidential Information or Confidential Information is, in whole or in part,

  contained in, incorporated in, reflected in, described in or attached to any pleading, motion,

  memorandum, appendix or other judicial filing, counsel shall seek permission of the Court

  to file the material under seal as instructed in Judge Lorna G. Schofield’s Individual Rules

  and Procedures for Civil Cases. Disclosure of any portion of the transcript of a deposition

  which reflects or contains Highly Confidential Information or Confidential Information

  shall be subject to the terms of this Protective Order, and if filed with the Court, such

  portion containing Highly Confidential Information or Confidential Information shall be

  filed as a Sealed Document. All Sealed Documents, filed under seal pursuant to this

  Protective Order, shall be filed in a sealed envelope and shall remain under seal until such

                                               8
14454988v2
  time as this Court, or any court of competent jurisdiction, orders otherwise. Such Sealed

  Documents shall be identified with the caption of this action, a general description of the

  sealed contents and shall bear the following statement which shall also appear on the sealed

  envelope:

                                       CONFIDENTIAL
               Contents hereof are confidential and are subject to a court-ordered
             protective order governing the use and dissemination of such contents.

             17.       The Clerk of the Court shall maintain such Sealed Documents separate

  from the public records in this action, intact and unopened except as otherwise directed by

  the Court. Such Sealed Documents shall be released by the Clerk of the Court only upon

  further order of the Court.

             18.       Upon the conclusion of the action, including any appeals related thereto,

  at the written request and option of the Producing Party, all Highly Confidential

  Information and Confidential Information and any and all copies, summaries, notes,

  compilations (electronic or otherwise) and memoranda related thereof, shall be returned

  within sixty (60) calendar days to the Producing Party or destroyed by shredding by the

  Receiving Party, provided, however, that counsel may retain their attorney work product

  and all court-filed documents even though they contain Highly Confidential Information

  or Confidential Information, but such retained work product and court-filed documents

  shall remain subject to the terms of this Protective Order. At the written request of the

  Producing Party, any person or entity having custody or control of recordings, notes,

  memoranda, summaries or other written materials, and all copies thereof, relating to or

  containing Highly Confidential Information or Confidential Information shall deliver to

  the Producing Party an affidavit certifying that reasonable efforts have been made to assure

  that all such Highly Confidential Information or Confidential Information and any copies
                                                9
14454988v2
  thereof, any and all records, notes, memoranda, summaries or other written material

  regarding the Highly Confidential Information or Confidential Information (except for

  attorney work product and court-filed documents as stated above), have been destroyed by

  shredding or delivered in accordance with the terms of this Protective Order.

             19.     If Highly Confidential Information or Confidential Information is

  disclosed to any person other than in the manner authorized by this Protective Order, the

  party responsible for the disclosure shall immediately upon learning of such disclosure,

  inform the Producing Party of all pertinent facts relating to such disclosure and shall make

  all reasonable efforts to prevent disclosure by each unauthorized person who received such

  information.

             20.     Nothing contained in this Protective Order shall preclude any party

  from using its own Highly Confidential Information or Confidential Information in any

  manner it sees fit, without prior consent of any party or the Court.

             21.     It is expressly understood by and between the parties that in producing

  Highly Confidential Information or Confidential Information in this litigation, the parties

  shall be relying upon the terms and conditions of this Order. The provisions of this Order

  shall not terminate at the conclusion of this action. This Protective Order shall continue in

  force until amended or superseded by express order of the Court and shall survive any final

  judgment or settlement in this action or as otherwise required by law. By written agreement

  of the parties, or upon motion and order of the Court, the terms of this Protective Order

  may be amended or modified.

  So Ordered.

  Dated: December 23, 2019
         New York, New York


                                              10
14454988v2
COUNSEL HEREBY CONSENT TO THE ABOVE ORDER ON BEHALF OF THEIR
RESPECTIVE CLIENTS:

ARNALL GOLDEN GREGORY LLP


By: /s/ Richard J. Oparil
       Richard J. Oparil (RO9269)
       1775 Pennsylvania Ave. NW, Suite 1000
       Washington DC 20006
       (202) 677-4030
       richard.oparil@agg.com
       Attorneys for Plaintiff Natural Alternatives International, Inc.

RAIMONDI LAW, P.C.


By: /s/ Christopher A. Raimondi
       Christopher A. Raimondi (CR8118)
       552 Broadway
       Massapequa, NY 11758
       (516) 308-4462
       craimondi@raimondi-law.com
       Attorneys for Defendant Bactolac Pharmaceutical, Inc.




                                             11
14454988v2
                                       EXHIBIT A


                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


 NATURAL ALTERNATIVES               :
 INTERNATIONAL, INC.,               :                     No.: 1:19-cv-05354-LGS
                                    :
     Plaintiff,                     :
                                    :
      - against –                   :
                                    :
 BACTOLAC PHARMACEUTICAL, INC., and :
 DOES 1-25,                         :
               Defendants.          :
                                    :


                                    CERTIFICATION

The undersigned hereby acknowledges that, having read the Protective Order entered in the
above-captioned action on __________, the undersigned understands the terms thereof and
agrees to be bound thereby. The undersigned further agrees to submit to the jurisdiction of
the Court for purposes of enforcement of the provisions of the Protective Order and
understands that the Court may impose sanctions for any violation of the Protective Order.



_______________________
Date

                                                    _____________________________
                                                    Name (typed or printed)


                                                     ____________________________
                                                    Signature




                                            12
14454988v2
